Exhibit 10.7

 

 

ATTACHMENT A

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT is made and entered into as of the 18th day of
May, 2005 (the “Agreement”), by and between United Stationers Inc., a Delaware
corporation (the “Company”), the director or executive officer of the Company
whose name appears on the signature page of this Agreement (“Indemnitee”), and
for purposes of Section 9 only, United Stationers Supply Co., an Illinois
corporation and wholly-owned subsidiary of the Company (“USSCO”).

 

WHEREAS, highly competent persons are becoming more reluctant to serve
publicly-held corporations as directors or executive officers or in other
capacities unless they are provided with reasonable protection through insurance
or indemnification against risks of claims and actions against them arising out
of their service to and activities on behalf of the corporations.

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Company should act to assure its directors and executive officers that there
will be increased certainty of such protection in the future.

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified.

 

WHEREAS, Indemnitee is willing to serve, to continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified.

 

WHEREAS, in consideration of the benefits received and to be received by the
Company in connection with actions taken and to be taken by the Board and by the
officers of the Company, the Company has determined that it is in the best
interest of the Company for the reasons set forth above to be a party to this
Agreement and to provide indemnification to the directors and executive officers
of the Company in connection with their service to and activities on behalf of
the Company and its subsidiaries.

 

WHEREAS, the Company acknowledges that for purposes of this Agreement the
directors and executive officers of the Company who enter into this Agreement
are serving in such capacities at the request of the Company.

 

WHEREAS, the Company further acknowledges that such directors and executive
officers are willing to serve, to continue to serve and to take on additional
service for or on behalf of the Company, thereby benefiting the Company and its
subsidiaries, on the condition that the Company enter into, and provide
indemnification pursuant to, this Agreement.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1.                                      Definitions.

 

(a)                                 For purposes of this Agreement:

 

(i)            “Affiliate” shall mean any corporation, partnership, joint
venture, trust or other enterprise in respect of which Indemnitee is or was or
will be serving directly or indirectly at the request of the Company.

 

(ii)           “Disinterested Director” shall mean a director of the Company who
is not or was not a party to the Proceeding in respect of which indemnification
is being sought by Indemnitee.

 

(iii)          “Expenses” shall include all reasonable attorneys’ fees and
costs, retainers, court costs, transcripts, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
incurred in connection with asserting or defending claims.

 

(iv)          “Independent Counsel” shall mean a law firm or lawyer that neither
is presently nor in the past calendar year has been retained to represent:
(i) the Company or Indemnitee in any matter material to any such party or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder in any matter material to such other party.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any law firm or person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing any
of the Company or Indemnitee in an action to determine Indemnitee’s right to
indemnification under this Agreement. All Expenses of the Independent Counsel
incurred in connection with acting pursuant to this Agreement shall be borne by
the Company.

 

(v)           “Losses” shall mean all liabilities, losses and claims (including
judgments, fines, penalties and amounts to be paid in settlement) incurred in
connection with any Proceeding.

 

(vi)          “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, mediation, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding, whether civil,
criminal, administrative or investigative.

 

2.                                      Service by Indemnitee. Indemnitee agrees
to begin or continue to serve the Company or any Affiliate as a director or an
executive officer. Notwithstanding anything contained herein, this Agreement
shall not create a contract of employment between the Company and Indemnitee,
and the termination of Indemnitee’s relationship with the Company or an
Affiliate by either party hereto shall not be restricted by this Agreement.

 

3.                                      Indemnification. The Company agrees to
indemnify Indemnitee for, and hold Indemnitee harmless from and against, any
Losses or Expenses at any time incurred by or assessed

 

2

--------------------------------------------------------------------------------


 

against Indemnitee arising out of or in connection with the service of
Indemnitee as a director or an executive officer of the Company or in any
capacity for an Affiliate at the request of the Company (collectively referred
to as a “Director or an Officer of the Company”) to the fullest extent permitted
by the laws of the State of Delaware in effect on the date hereof or as such
laws may from time to time hereafter be amended to increase the scope of such
permitted indemnification. Without diminishing the scope of the indemnification
provided by this Section 3, the rights of indemnification of Indemnitee provided
hereunder shall include but shall not be limited to those rights set forth
hereinafter.

 

4.             Action or Proceeding Other Than an Action by or in the Right of
the Company. Indemnitee shall be entitled to the indemnification rights provided
herein if Indemnitee is a person who was or is made a party or is threatened to
be made a party to or is involved (including, without limitation, as a witness)
in any Proceeding, other than an action by or in the right of the Company, as
the case may be, by reason of (a) the fact that Indemnitee is or was a Director
or an Officer of the Company or (b) anything done or not done by Indemnitee in
any such capacity.

 

5.             Actions by or in the Right of the Company. Indemnitee shall be
entitled to the indemnification rights provided herein if Indemnitee is a person
who was or is a party or is threatened to be made a party to or is involved
(including, without limitation, as a witness) in any Proceeding brought by or in
the right of the Company to procure a judgment in its favor by reason of (a) the
fact that Indemnitee is or was a Director or an Officer of the Company or
(b) anything done or not done by Indemnitee in any such capacity. Pursuant to
this Section, Indemnitee shall be indemnified against Losses or Expenses
incurred or suffered by Indemnitee or on Indemnitee’s behalf in connection with
the defense or settlement of any Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
best interests of the Company. Notwithstanding the foregoing provisions of this
Section, no such indemnification shall be made in respect of any claim, issue or
matter as to which Delaware law expressly prohibits such indemnification by
reason of an adjudication of liability of Indemnitee to the Company unless and
only to the extent that the Court of Chancery of the State of Delaware or the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
Losses and Expenses which the Court of Chancery or such other court shall deem
proper.

 

6.             Indemnification for Losses and Expenses of Party Who is Wholly or
Partly Successful. Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee has been wholly successful on the merits or otherwise in
any Proceeding referred to in Section 3, 4 or 5 hereof on any claim, issue or
matter therein, Indemnitee shall be indemnified against all Losses and Expenses
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues or
matters in such Proceeding, the Company agrees to indemnify Indemnitee to the
maximum extent permitted by law against all Losses and Expenses incurred by
Indemnitee in connection with each successfully resolved claim, issue or matter.
In any review or Proceeding to determine the extent of indemnification, the
Company shall bear the burden of proving any lack of success and which amounts
sought in indemnity are allocable to claims, issues or matters which were not
successfully resolved. For purposes of this Section and without limitation, the
termination of any such claim, issue or matter

 

3

--------------------------------------------------------------------------------


 

by dismissal with or without prejudice shall be deemed to be a successful
resolution as to such claim, issue or matter.

 

7.                                      Payment for Expenses of a Witness.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of the fact that Indemnitee is or was a Director or an
Officer of the Company, a witness in any Proceeding, the Company agrees to pay
to Indemnitee all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.

 

8.                                      Advancement of Expenses. All Expenses
incurred by or on behalf of Indemnitee (or reasonably expected by Indemnitee to
be incurred by Indemnitee within three months) in connection with any Proceeding
shall be paid by the Company in advance of the final disposition of such
Proceeding within twenty days after the receipt by the Company of a statement or
statements from Indemnitee requesting from time to time such advance or
advances, whether or not a determination to indemnify has been made under
Section 10. Indemnitee’s entitlement to such advancement of Expenses shall
include those incurred in connection with any Proceeding by Indemnitee seeking
an adjudication or award in arbitration pursuant to this Agreement. The
financial ability of Indemnitee to repay an advance shall not be a prerequisite
to the making of such advance. Such statement or statements shall reasonably
evidence such Expenses incurred (or reasonably expected to be incurred) by
Indemnitee in connection therewith and shall include or be accompanied by a
written undertaking by or on behalf of Indemnitee to repay such amount if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
therefor pursuant to the terms of this Agreement.

 

9.                                      Guarantee.  In the event that the
Company fails or is unable to perform any of its payment obligations under the
terms of this Agreement, USSCO hereby unconditionally guarantees that it will
perform the obligations of the Company and pay Indemnitee for any Losses or
Expenses for which Indemnitee is entitled to be indemnified or for Expenses to
be advanced hereunder.  Such payment will be made promptly upon request and
without the necessity of a demand.

 

10.                               Procedure for Determination of Entitlement to
Indemnification.

 

(a)           When seeking indemnification under this Agreement (which shall not
include in any case the right of Indemnitee to receive payments pursuant to
Section 7 and Section 8 hereof, which shall not be subject to this
Section 10), Indemnitee shall submit a written request for indemnification to
the Company. Determination of Indemnitee’s entitlement to indemnification shall
be made promptly, but in no event later than 30 days after receipt by the
Company of Indemnitee’s written request for indemnification. The Secretary of
the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise the Board that Indemnitee has made such request for
indemnification.

 

(b)           The entitlement of Indemnitee to indemnification under this
Agreement shall be determined in the specific case (1) by the Board by a
majority vote of the Disinterested Directors, even though less than a quorum, or
(2) if there are no Disinterested Directors, or if such Disinterested Directors
so direct, by Independent Counsel or (3) by the stockholders.

 

4

--------------------------------------------------------------------------------


 

(c)           In the event the determination of entitlement is to be made by
Independent Counsel, such Independent Counsel shall be selected by the
Indemnitee, subject to the approval of the Board, such approval not to be
unreasonably withheld.  Upon failure of the Indemnitee to so select such
Independent Counsel or upon failure of the Board to so approve, such Independent
Counsel shall be selected by the American Arbitration Association of New York,
New York or such other person as such Association shall designate to make such
selection.

 

(d)           If the determination made pursuant to Section 10(b) is that
Indemnitee is not entitled to indemnification to the full extent of Indemnitee’s
request, Indemnitee shall have the right to seek entitlement to indemnification
in accordance with the procedures set forth in Section 11 hereof.

 

(e)           If the person or persons empowered pursuant to Section 10(b) to
make a determination with respect to entitlement to indemnification shall have
failed to make the requested determination within 30 days after receipt by the
Company of such request, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent (i) misrepresentation by
Indemnitee of a material fact in the request for indemnification or (ii) a final
judicial determination that all or any part of such indemnification is expressly
prohibited by law.

 

(f)            The termination of any Proceeding by judgment, order, settlement
or conviction, or upon a plea of nolo contendere or its equivalent, shall not,
of itself, adversely affect the rights of Indemnitee to indemnification
hereunder except as may be specifically provided herein, or create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company, as the case may be, or create a presumption that (with respect to any
criminal action or proceeding) Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(g)           For purposes of any determination of good faith
hereunder, Indemnitee shall be deemed to have acted in good faith if in taking
such action Indemnitee relied on the records or books of account of the Company
or an Affiliate, including financial statements, or on information supplied to
Indemnitee by the officers of the Company or an Affiliate in the course of their
duties, or on the advice of legal counsel for the Company or an Affiliate or on
information or records given or reports made to the Company or an Affiliate by
an independent certified public accountant or by an appraiser or other expert
selected with reasonable care to the Company or an Affiliate. The Company shall
have the burden of establishing the absence of good faith. The provisions of
this Section 10(g) shall not be deemed to be exclusive or to limit in any way
the other circumstances in which Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

 

(h)           The knowledge and/or actions, or failure to act, of any other
director, officer, agent or employee of the Company or an Affiliate shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

5

--------------------------------------------------------------------------------


 

11.                               Remedies in Cases of Determination Not to
Indemnify or to Advance Expenses.

 

(a)           In the event that (i) a determination is made that Indemnitee is
not entitled to indemnification hereunder, (ii) advances are not made pursuant
to Section 8 hereof or (iii) payment has not been timely made following a
determination of entitlement to indemnification pursuant to Section 10
hereof, Indemnitee shall be entitled to seek a final adjudication either through
an arbitration proceeding or in an appropriate court of the State of Delaware or
any other court of competent jurisdiction of Indemnitee’s entitlement to such
indemnification or advance.

 

(b)           In the event a determination has been made in accordance with the
procedures set forth in Section 10 hereof, in whole or in part, that Indemnitee
is not entitled to indemnification, any judicial proceeding or arbitration
referred to in Section 11(a) shall be de novo and Indemnitee shall not be
prejudiced by reason of any such prior determination that Indemnitee is not
entitled to indemnification, and the Company shall bear the burdens of proof
specified in Sections 6 and 10 hereof in such proceeding.

 

(c)           If a determination is made or deemed to have been made pursuant to
the terms of Section 10 hereof or this Section 11 that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration in the absence of (i) a misrepresentation of
a material fact by Indemnitee or (ii) a final judicial determination that all or
any part of such indemnification is expressly prohibited by law.

 

(d)           To the extent deemed appropriate by the court, interest shall be
paid by the Company to Indemnitee at a rate equal to the rate paid by the
Company or its subsidiaries to the principal senior secured lender thereto for
amounts which the Company indemnifies or is obliged to indemnify Indemnitee for
the period commencing with the date on which Indemnitee requested
indemnification (or reimbursement or advancement of any Expenses) and ending
with the date on which such payment is made to Indemnitee by the Company.

 

12.                               Expenses Incurred by Indemnitee to Enforce
this Agreement. All Expenses incurred by Indemnitee in connection with the
preparation and submission of Indemnitee’s request for indemnification hereunder
shall be borne by the Company. In the event that Indemnitee is a party to or
intervenes in any proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication to enforce Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, Indemnitee, if
Indemnitee prevails in whole in such action, shall be entitled to recover from
the Company, and shall be indemnified by the Company against, any Expenses
incurred by Indemnitee. If it is determined that Indemnitee is entitled to
indemnification for part (but not all) of the indemnification so requested,
Expenses incurred in seeking enforcement of such partial indemnification shall
be reasonably prorated among the claims, issues or matters for which Indemnitee
is entitled to indemnification and for claims, issues or matters for which
Indemnitee is not so entitled.

 

13.                               Non-Exclusivity.  The rights of
indemnification and to receive advances as provided by this Agreement shall not
be deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under any law, certificate of incorporation, by-law, other agreement,
vote of stockholders or resolution of directors or otherwise, both as to action
in Indemnitee’s official capacity and as to action in another capacity while
holding such directorship or office. To the

 

6

--------------------------------------------------------------------------------


 

extent Indemnitee would be prejudiced thereby, no amendment, alteration,
rescission or replacement of this Agreement or any provision hereof shall be
effective as to Indemnitee with respect to any action taken or omitted by such
Indemnitee in Indemnitee’s position with the Company or an Affiliate or any
other entity which Indemnitee is or was serving at the request of the Company
prior to such amendment, alteration, rescission or replacement.

 

14.                               Duration of Agreement. This Agreement shall
apply to any claim asserted and any Losses and Expenses incurred in connection
with any claim asserted on or after the effective date of this Agreement and
shall continue until and terminate upon the later of: (a) ten years after
Indemnitee has ceased to occupy any of the positions or have any of the
relationships described in Section 3, 4 or 5 hereof; or (b) one year after the
final termination of all pending or threatened Proceedings of the kind described
herein with respect to Indemnitee. This Agreement shall be binding upon the
Company and its successors and assigns and shall inure to the benefit of
Indemnitee and Indemnitee’s spouse, assigns, heirs, devisee, executors,
administrators or other legal representatives.

 

15.                               Maintenance of D&O Insurance.

 

(a)           The Company hereby covenants and agrees with Indemnitee that, so
long as Indemnitee shall continue to serve as a Director or an Officer of the
Company and thereafter so long as Indemnitee shall be subject to any possible
claim or threatened, pending or completed Proceeding, whether civil, criminal or
investigative, by reason of the fact that Indemnitee was a Director or an
Officer of the Company or any other entity which Indemnitee was serving at the
request of the Company, the Company shall maintain in full force and effect
(i) the directors’ and officers’ liability insurance issued by the insurer and
having the policy amount and deductible as currently in effect with respect to
directors and officers of the Company or any of its subsidiaries and (ii) any
replacement or substitute policies issued by one or more reputable insurers
providing in all respects coverage at least comparable to and in the same amount
as that currently provided under such existing policy (collectively, “D&O
Insurance”).

 

(b)           In all policies of D&O Insurance, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee the same rights and benefits,
subject to the same limitations, as are accorded to the Company’s directors or
officers most favorably insured by such policy.

 

(c)           Notwithstanding anything to the contrary set forth in (a) above,
the Company shall have no obligation to maintain D&O Insurance if the Company
determines in good faith that such insurance is not reasonably available, the
premium cost for such insurance is disproportionate to the amount of coverage
provided or the coverage provided by such insurance is limited by exclusions so
as to provide an insufficient benefit.

 

(d)           If the Company ceases to maintain D&O Insurance, the Company shall
notify Indemnitee in writing of such cessation within three (3) calendar days of
the earlier of (i) the date the Company determines to cease D&O Insurance or
(ii) the date D&O Insurance ceases.

 

16.                               Severability. Should any part, term or
condition hereof be declared illegal or unenforceable or in conflict with any
other law, the validity of the remaining portions or provisions

 

7

--------------------------------------------------------------------------------


 

hereof shall not be affected thereby, and the illegal or unenforceable portions
hereof shall be and hereby are redrafted to conform with applicable law, while
leaving the remaining portions hereof intact.

 

17.                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same document.

 

18.                               Headings. Section headings are for convenience
only and do not control or affect meaning or interpretation of any terms or
provisions hereof.

 

19.                               Modification and Waiver. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by each of the parties hereto.

 

20.                               No Duplicative Payment. The Company shall not
be liable under this Agreement to make any payment of amounts otherwise
indemnifiable hereunder if and to the extent that Indemnitee has otherwise
actually received such payment (net of Expenses incurred in collecting such
payment) under any insurance policy, contract, agreement or otherwise.

 

21.                               Notices. All notices, requests, demands and
other communications provided for by this Agreement shall be in writing
(including telecopier or similar writing) and shall be deemed to have been given
at the time when mailed, enclosed in a registered or certified postpaid
envelope, in any general or branch office of the United States Postal Service,
or sent by Federal Express or other similar overnight courier service, addressed
to the address of the parties stated below or to such changed address as such
party may have fixed by notice or, if given by telecopier, when such telecopy is
transmitted and the appropriate answer back is received.

 

(a)                                 If to Indemnitee, to the address appearing
on the signature page hereof.

 

(b)                                 If to the Company, to:

 

United Stationers Inc.
2200 East Golf Road
Des Plaines, Illinois 60016-1267
Attention: General Counsel

 

22.                               Governing Law. The parties agree that this
Agreement shall be governed by, and construed and enforced in accordance with,
the internal laws of the State of Delaware without regard to its conflicts of
law rules.

 

23.                               Construction.  The parties acknowledge that
this Agreement is the result of arm’s-length negotiations between sophisticated
parties each afforded representation by legal counsel.  Each and every provision
of this Agreement shall be construed as though both parties participated equally
in the drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

 

24.                               Entire Agreement. Subject to the provisions of
Section 13 hereof, this Agreement constitutes the entire understanding between
the parties and supersedes all proposals,

 

8

--------------------------------------------------------------------------------


 

commitments, writings, negotiations and understandings, oral and written, and
all other communications between the parties relating to the subject matter
hereof. This Agreement may not be amended or otherwise modified except in
writing duly executed by all of the parties. A waiver by any party of any breach
or violation of this Agreement shall not be deemed or construed as a waiver of
any subsequent breach or violation thereof.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

UNITED STATIONERS INC.

 

 

 

 

 

By:

/s/ Richard W. Gochnauer

 

Name: Richard W. Gochnauer

 

Title: President and Chief Executive Officer

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

By:

/s/ Stephen A. Schultz

 

 

 

Name: Stephen A. Schultz

 

Address:

 

City and State:

 

 

 

 

 

For the purposes of Section 9 only,

 

 

 

UNITED STATIONERS SUPPLY CO.

 

 

 

 

 

By:

/s/ Richard W. Gochnauer

 

Name: Richard W. Gochnauer

 

Title: President and Chief Executive Officer

 

9

--------------------------------------------------------------------------------